89 S.E.2d 253 (1955)
242 N.C. 647
Eugene MOORE, Employee,
v.
SUPERIOR STONE COMPANY, Employer, and Indemnity Insurance Company of North America, Carrier.
No. 166.
Supreme Court of North Carolina.
September 28, 1955.
*254 Barden, Stith & McCotter, New Bern, for defendants appellants.
Hughes & Abbott, Trenton, for plaintiff appellee.
PER CURIAM.
We are constrained to concur in the conclusion of the full Commission that there is sufficient circumstantial evidence in the record to sustain the finding of fact No. 8 made by the Commission and its conclusion based thereon. Since the testimony contains evidence sufficient to support the finding made by the full Commission, the court below was without authority to reverse.
Furthermore, the burden rested upon the claimant to show that his injuries arose out of his employment, and there is implicit in the positive findings and conclusions of the Commission the further finding that the plaintiff had failed to carry the burden placed on him by law. Hence, the judgment entered in the court below must be
Reversed.
WINBORNE and HIGGINS, JJ., took no part in the consideration or decision of this case.